Back to Contents

Exhibit 10.44

FELDMAN MALL PROPERTIES, INC.
2004 EQUITY INCENTIVE PLAN
FORM OF
RESTRICTED STOCK AWARD AGREEMENT

AGREEMENT by and between Feldman Mall Properties, Inc., a Maryland corporation
(the “Company”) and ________ (the “Grantee”), dated as of the ___ day of
_______.

WHEREAS, the Company maintains the Feldman Mall Properties, Inc. 2004 Equity
Incentive Plan (the “Plan”) (capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto by the Plan);

WHEREAS, the Grantee is an employee of the Company; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant Restricted Stock to the Grantee subject to
the terms and conditions set forth below.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

  1.
Grant of Restricted Stock.

The Company hereby grants the Grantee ____ Shares of Restricted Stock of the
Company, subject to the following terms and conditions and subject to the
provisions of the Plan. The Plan is hereby incorporated herein by reference as
though set forth herein in its entirety.

  2.
Restrictions and Conditions.

        (a)
The Restricted Stock awarded pursuant to this Agreement and the Plan shall be
subject to the following restrictions and conditions:

            (i)
Subject to clauses (iii), (iv) and (v) below, the period of restriction with
respect to Shares granted hereunder (the “Restriction Period”) shall begin on
the date hereof and lapse on the following schedule:
       

  Date Restriction Lapses   Number of Shares    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
     
       
     
       
     
                

             
Notwithstanding the foregoing, unless otherwise expressly provided by the
Committee, the Restriction Period with respect to such Shares shall only lapse
as to whole Shares. Subject to the provisions of the Plan and this Agreement,
during the Restriction Period, the Grantee shall not be permitted voluntarily or
involuntarily to sell, transfer, pledge, anticipate, alienate, encumber or
assign the Shares (or have such Shares attached or garnished).

            (ii)
Except as provided in the foregoing clause (i), below in this clause (ii) or in
the Plan, the Grantee shall have, in respect of the Shares of Restricted Stock,
all of the rights of a shareholder of the Company, including the right to vote
the Shares and the right to receive dividends. Certificates for Shares (not
subject to restrictions) shall be delivered to the Grantee or his or her
designee promptly after, and only after, the Restriction Period shall lapse
without forfeiture in respect of such Shares of Restricted Stock.

            (iii)
Subject to clauses (iv) and (v) below, if the Grantee has a Termination of
Service by the Company, its Subsidiaries or Affiliates for Cause, or by the
Grantee for any reason, during the Restriction Period, then all Shares still
subject to restriction shall thereupon, and with no further action, be forfeited
by the Grantee.

92

--------------------------------------------------------------------------------



Back to Contents

    (iv)
In the event the Grantee has a Termination of Service on account of death,
Disability or Retirement, or the Grantee has a Termination of Service by the
Company, its Subsidiaries and Affiliates for any reason other than Cause, or in
the event of a Change in Control (regardless of whether a termination follows
thereafter), during the Restriction Period, then the Restriction Period will
immediately lapse on all Restricted Stock granted to the Grantee.

            (v)
Cessation of service as an employee shall not be treated as a cessation of
employment for purposes of this paragraph 2 if the Grantee continues without
interruption to serve thereafter as an officer or director of the Company or in
such other capacity as determined by the Committee, and the termination of such
successor service shall be treated as the applicable termination.

        (b)
The Company shall pay the Grantee an additional cash amount, intended to serve
generally as a tax gross-up, upon each date on which the Restricted Stock vests
and becomes taxable, equal to 30% of the value of the shares included in
Grantee’s taxable income on such date.

        3.
Certain Terms of Shares.

        (a)
The Grantee shall be issued a stock certificate in respect of Shares awarded
under this Agreement. Such certificate shall be registered in the name of the
Grantee. The certificates for Shares issued hereunder may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer
hereunder, or as the Committee may otherwise deem appropriate, and, without
limiting the generality of the foregoing, shall bear a legend referring to the
terms, conditions, and restrictions applicable to such Shares, substantially in
the following form:

         
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
FELDMAN MALL PROPERTIES, INC. 2004 EQUITY INCENTIVE PLAN AND AN AWARD AGREEMENT
APPLICABLE TO THE GRANT OF THE SHARES REPRESENTED BY THIS CERTIFICATE. COPIES OF
SUCH PLAN AND AWARD AGREEMENTS ARE ON FILE IN THE OFFICES OF FELDMAN MALL
PROPERTIES, INC., AT 3225 NORTH CENTRAL AVENUE, SUITE 1205, PHOENIX, ARIZONA
85012.

        (b)
Stock certificates evidencing the Shares granted hereby shall be held in custody
by the Company until the restrictions thereon shall have lapsed, and, as a
condition to the grant of any Shares, the Grantee shall have delivered a stock
power, endorsed in blank, relating to the stock covered by such Award. If and
when such restrictions so lapse, the stock certificates shall be delivered by
the Company to the Grantee or his designee.

        4.
Miscellaneous.

        (a)
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW
WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF MARYLAND. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.
     

  (b)
The Committee may make such rules and regulations and establish such procedures
for the administration of this Agreement as it deems appropriate. Without
limiting the generality of the foregoing, the Committee may interpret the Plan
and this Agreement, with such interpretations to be conclusive and binding on
all persons and otherwise accorded the maximum deference permitted by law and
take any other actions and make any other determinations or decisions that it
deems necessary or appropriate in connection with the Plan, this Agreement or
the administration or interpretation thereof. In the event of any dispute or
disagreement as to interpretation of the Plan or

93

--------------------------------------------------------------------------------



Back to Contents

   
this Agreement or of any rule, regulation or procedure, or as to any question,
right or obligation arising from or related to the Plan or this Agreement, the
decision of the Committee shall be final and binding upon all persons.

        (c)
All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally, sent by facsimile transmission or mailed to the Grantee at
the address appearing in the records of the Company. Such addresses may be
changed at any time by written notice to the other party given in accordance
with this paragraph 4(c).

        (d)
The failure of the Grantee or the Company to insist upon strict compliance with
any provision of this Agreement, or to assert any right the Grantee or the
Company, respectively, may have under this Agreement, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

        (e)
Nothing in this Agreement shall confer on the Grantee any right to continue in
the employ or other service of the Company, its Subsidiaries or Affiliates or
interfere in any way with the right of the Company, its Subsidiaries or
Affiliates and its shareholders to terminate the Grantee’s employment or other
service at any time.

        (f)
This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.

  FELDMAN MALL PROPERTIES, INC.         By:      

--------------------------------------------------------------------------------

  Name:      

--------------------------------------------------------------------------------

  Title:      

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

  Grantee

94

--------------------------------------------------------------------------------